Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19, 21, 29-30 are objected to because of the following informalities: 
In Claim 19, lines 4-5, “a semantic subspace” was probably meant to be the semantic subspace.
In Claim 21, hj should be defined.
In Claim 29, lines 8 and 9, “semantic consistency” was probably meant to be the semantic consistency.
In Claim 30, line 13, “a probability P2” was probably meant to be the probability P2.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

in the claim as to precisely what these terms represents. Moreover, the specification does not appear to clearly define these terminologies.
Additionally, it is unclear if “a node” as stated in line 8 is related to the subsequently stated “the medical knowledge graph” (emphasis added) that lacks antecedent basis.
Also, it is unclear if “a semantic subspace” as referenced in line 5, is the same/different from the one previously referenced in the claim.
The same rejections are made for Claim 28.
Additionally, for Claim 17, line 9, “the evidence transference score” lacks antecedent basis.
The dependent claims are therefore also subsequently rejected.
Additionally, in Claim 23, lines 10-11, it is unclear whether “an evidence transference score” is the same/different from the independent claim. This same rejection is made for Claim 30. Also, for Claim 23, line 11, it is unclear whether “a physical parameter” is the same/different from the independent claim.
Additionally, for Claim 27, lines 4-5, “the final score” and “the sum of the final scores” lacks antecedent basis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-36 are rejected under 35 U.S.C. 101 because the “computer-readable storage medium” could be transitory and therefore would contain elements embodied outside the four statutory categories.
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C 101 as covering non-statutory subject matter. The claims, as defined in the specification, cover potentially both non-statutory subject matter and statutory subject matter. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim. 

Claims 17-22, 24-29, 31-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at similar independent Claims 17 and 28 we see limitations directed towards analyzing and determining probabilities for a subject/patient based on a parameter/feature of the subject in a medical data set. These limitations, under their broadest reasonable interpretation, covers mathematical relationships, equations and/or calculations, and fall under the “Mathematical Concepts” groupings of abstract ideas. Dependent Claims 18-22, 24-27 and 29 are similarly directed towards mathematical 
This judicial exception is not integrated into a practical application. In particular, the generic computer components previously pointed out are recited at a high-level of generality for implementing the method claims such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional generic computer elements used for implementing the method claims amounts to no more than 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 28, 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, US 8,015,136 B1, in view of Sharma, US 2003/0009333 A1.

Regarding Claim 17, Baker teaches:
A medical data analysis method, comprising: receiving a physical parameter of a subject (C4, L53-54: determining medical data, that is physical parameters, for the patient);
locating a semantic subspace of the subject in a medical data set by taking the physical parameter as a feature (C4, L53-56: determining medical data sources, that is the semantic subspace, which contain the medical data of the patient and applying reasoning engines to define an initial ontology model which matches the data sources); 
and analyzing a probability P1 of the subject being in a semantic subspace that the subject belongs to by analyzing semantic consistency of the semantic subspace where the physical parameter of the subject exists (Abstract; C4, L46-47: probabilities used to draw correlative information from the given data that would be the medical data sources);
analyzing a probability P2 of the subject being in a node that the subject belongs to based on the evidence transference score of the physical parameter of the subject on the medical knowledge graph (Abstract; C4, L46-48; C15, L9-65: probabilities used to draw correlative information from the ontology or knowledge graph).
Baker may not have explicitly taught:
and determining a probability P of the subject being in the semantic subspace or node that the subject belongs to based on the probability P1 and probability P2 :
P = α x P1 + (1 – α) x P2, wherein α is a reconciling parameter, 0≤α≤1. (Emphasis added).
However, this is a well-known zero sum idea to provide a sliding window trade-off between two entities by weighting the two entities in the manner shown, in this case probabilities; and moreover:

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Sharma with that of Baker to combine two probabilities according to the equation P = α x P1 + (1 – α) x P2, wherein α is 0≤α≤1.
The ordinary artisan would have been motivated to modify Baker in the manner set forth above for the purposes of dynamically weighting the fusion of two entities based on their accuracies or importance [Sharma: paragraphs 107, 153].

Regarding Claims 31-36, both Baker and Sharma further teaches the memory, processor and computing device for executing instructions for carrying out the method, see (Baker: Claim 1; Sharma: paragraph 68)

Claim 28 is similar to Claim 17 and is rejected under the same rationale as stated above for that claim.
The prior art does not appear to teach the limitations of dependent claims 18-27 and 29-30 as claimed and as stated.
Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example Karlov, US 2009/0024332 A1, teaches automated disease diagnostics prediction using a database of clinical test data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/DAVE MISIR/Primary Examiner, Art Unit 2122